Title: To Thomas Jefferson from John H. Craven, 1 January 1808
From: Craven, John H.
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Monticello Jenuary 1st. 1808
                  
                  yours of the 20th Came Safe to hand and I Can but express Some Surprise that you have been So misinformd with respects to the ballance due for my last years rent. I have an accopt against you to the amount of £213.7.9 exclusive of accopts I have against John Perry James Dinsmore and hugh Chesholm to a Consederable amount—the balance wil be So enconsiderable that I hope you wil keep it in your own hands at least until I have Some better prospect of paying, with respect to the draught I left it in the hands of Colo william Payn of Fairfax and expected he would presented it to the day no doubt he wil Call Soon for it I am with respect your obdt Sert
                  
                     John H Craven 
                     
                  
               